Citation Nr: 0510350	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  94-20 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, classified as schizophrenia.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had Army active service from January 1970 to 
September 1971.  He had subsequent, unverified periods of 
membership in the Army Reserves apparently between September 
1971 and January 1978 and in the Army National Guard between 
January 1978 and November 1984 (which will be addressed in 
the REMAND section below).  

Historically, by a July 1989 decision, the Board denied 
service connection for a psychiatric disability.  That July 
1989 Board decision represents the last final decision with 
regard to that issue.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision by the 
Washington, DC, Regional Office (RO), which, in part, denied 
reopening of a claim for service connection for a psychiatric 
disability.  A November 1996 hearing was held before the 
undersigned Board Member.  In February 1997, the Board 
remanded the case to the RO for additional procedural 
development.  

In a January 2003 decision, the Board reopened, but denied on 
the merits, the claim for service connection for a 
psychiatric disability.  Thereafter, appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a subsequent Order, the Court 
incorporated by reference a Joint Motion for Partial Remand, 
which determined that the Board's January 2003 decision did 
not comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (Nov. 9, 2000) 
and its applicability with regards to the appellate issue; 
granted a Joint Motion for Partial Remand; vacated said Board 
decision insofar as it denied on the merits the issue of 
service connection for a psychiatric disability; and remanded 
the case to the Board for readjudication consistent with the 
Motion.  

The appellate issue will be remanded to the RO, via the 
Appeals Management Center in Washington, DC; and VA will 
provide notice if further action is required on appellant's 
part.


REMAND

By Order rendered, the Court incorporated by reference a 
Joint Motion for Partial Remand, which citing in part to 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), determined 
that the Board's January 2003 decision did not comply with 
the VCAA and its applicability with regards to the appellate 
issue.  Said Motion specified that "review of the record 
reveals that none of the documents meets the requirements of 
the VCAA."  Due to this procedural due process concern, a 
remand of the case appears necessary in order for the RO to 
issue appellant a VCAA letter that complies with the VCAA 
requirements.  Id.

Appellant basically argues and testified at a March 1989 
Board hearing that during his active service period, he 
received outpatient and/or hospital psychiatric treatment; 
that he was discharged from service due to absenteeism caused 
by physical and mental health problems; that shortly after 
service, as a civilian employee, he received psychiatric 
treatment at an Air Force Base where he was employed; and 
that he had a "nervous breakdown" in 1975.  Appellant also 
testified that immediately after his active service period, 
he enlisted in the Reserves and participated in active duty 
for training (ACDUTRA) and other training over the years.  
The evidentiary record indicates that during the period 
between appellant's September 1971 active service separation 
and the early 1980's, he had unverified periods of membership 
in the Army Reserves apparently between September 1971 and 
January 1978 (during part of which time he apparently was 
also a civilian Department of Defense employee at an Air 
Force base) and in the Army National Guard between January 
1978 and November 1984 (totaling 13 years and 2 months with 
the Army Reserves/National Guard).  See NGB Form 22 and 
appellant's July 1992 VA Form 1-9 with accompanying Honorable 
Discharge certificates.  It does not appear that the RO has 
adequately attempted to obtain verification of all periods of 
appellant's membership with the Army Reserves/National Guard, 
including any periods of duty for training (DUTRA) (including 
any ACDUTRA and/or inactive duty for training (INACDUTRA)).  
Verification of any such DUTRA appears warranted in order for 
the Board to equitably decide the service connection 
appellate issue.

Additionally, the evidentiary record includes appellant's 
active service medical records, which do not currently 
include any psychiatric treatment records.  However, although 
the RO sought in-service hospital psychiatric treatment 
records from the National Personnel Records Center (NPRC), it 
is unclear whether any outpatient psychiatric treatment 
records were specifically sought from NPRC.  Additionally, 
his DD-214 form noted that he was separated from service for 
"other good and sufficient reason when determined by 
secretarial authority."  It is unclear whether the RO has 
specifically sought his service personnel/administrative 
records, which might shed light on the circumstances of his 
service perfomance and service discharge.  Thus, another 
attempt by the RO to obtain any additional active service 
medical records and active service personnel/administrative 
records should be accomplished.  

Appellant also argues that he received psychiatric treatment 
since shortly after his September 1971 active service 
separation.  Although the RO in August 1986 did contact a 
certain Air Force base medical facility and a search for 
appellant's "hospital report" was reportedly unsuccessful, 
it is unclear whether the search by that Air Force base for 
records actually attempted to obtain any DUTRA and/or 
civilian medical treatment records (appellant was apparently 
a member of the Reserves at that time as well as a civilian 
employee at that Air Force base).  Although the RO in August 
1997 attempted to obtain records from that same Air Force 
base, the RO incorrectly requested hospital and outpatient 
treatment records for the period in 1970 rather than the 
period shortly after September 1971 when the alleged 
treatment was rendered.  Thus, another attempt to obtain such 
post-service medical records should be undertaken by the RO.  

With respect to another matter, during a June 1985 Board 
hearing on another issue, appellant testified that he was 
receiving Social Security Administration disability benefits.  
It is unclear whether the RO has sought such records.  The 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
includes obtaining any SSA disability benefits award and the 
underlying medical records.  See Muricsak v. Derwinski, 2 
Vet. App. 363 (1992); and Quartuccio.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the 
service connection claim at issue, 
including which evidence is to be 
provided by the appellant, and which 
by VA.  The RO must review the 
claims folders and ensure that all 
VCAA notice obligations have been 
satisfied with respect to the 
appellate issue, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio; and the VCAA.

2.  The RO should request NPRC or 
any other appropriate organization 
to provide (a) any available Mental 
Hygiene medical records (both 
inpatient and outpatient records 
should be requested) for psychiatric 
evaluation/treatment received during 
appellant's active service during 
the period from January 1970 to 
September 1971, including, but not 
limited to any from Fort Dix; and 
(b) any available service 
personnel/administrative records or 
such other records pertaining to his 
service performance and the 
circumstances of his service 
discharge.  Any such records 
obtained should be associated with 
the claims folders.  In the event 
that records are unavailable, this 
should be noted in writing in the 
claims folders, and if feasible, the 
reason for their unavailability 
should be provided.

3.  The RO should request NPRC, 
appellant's Army Reserves/National 
Guard unit(s), or any other 
appropriate organization to provide 
(a) any additional Army 
Reserves/National Guard medical 
records that may be available; and 
(b) verification of all periods of 
DUTRA, including any ACDUTRA and 
INACDUTRA.  Any such records 
obtained should be associated with 
the claims folders.  In the event 
that records are unavailable, this 
should be noted in writing in the 
claims folders, and if feasible, the 
reason for their unavailability 
should be provided.

4.  The RO should contact Andrews 
Air Force base medical facilities in 
Maryland (including, but not limited 
to, the 89th Flight Wing Psychology 
Clinic and Malcolm Grow Medical 
Center) to search for any available 
Mental Hygiene medical records (both 
inpatient and outpatient records 
should be requested) for psychiatric 
evaluation/treatment received during 
appellant's DUTRA periods and during 
civilian employment at that Air 
Force base.  Any such records 
obtained should be associated with 
the claims folders.  In the event 
that records are unavailable, this 
should be noted in writing in the 
claims folders, and if feasible, the 
reason for their unavailability 
should be provided.

5.  Appellant should be advised that 
he may submit alternative forms of 
evidence to support his claim, such 
as statements/affidavits from 
service/DUTRA medical personnel and 
"buddy" statements/affidavits.

6.  The RO should request any 
available medical records from SSA 
concerning any SSA claim filed by 
appellant.  Any assistance by the 
appellant in obtaining such records 
should be requested if necessary.

7.  With respect to the issue of 
service connection for a psychiatric 
disorder, classified as 
schizophrenia, the RO should arrange 
appropriate VA examination(s), such 
as by a psychiatrist and/or a 
psychologist.  All indicated tests 
and studies should be accomplished.  
The examiner(s) should review the 
entire claims folders, examine 
appellant, and express opinion as to 
whether it is at least as likely as 
not (i.e., is there at least a 50 
percent probability) as to the 
following: (a) what is the 
approximate date of onset of 
appellant's psychiatric disorder 
(i.e., is any currently manifested 
psychiatric disorder causally or 
etiologically related to appellant's 
active service or DUTRA (versus 
other causes))?  (b) If any acquired 
psychiatric disorder preexisted 
active service or DUTRA, did it 
undergo a permanent increase in 
severity during active service or 
DUTRA not due to natural progression 
of the underlying disease process?  

The examination(s) report(s) should 
contain an adequate history, as well 
as clinical findings upon which the 
diagnoses are based, and provide 
adequate rationale for medical 
conclusions rendered.  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner(s) in the 
report(s).

8.  The RO should consider any 
additional evidence and readjudicate 
the psychiatric disorder service 
connection appellate issue with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions.

When this development has been completed, if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he or his attorney receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




